COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
ALICIA JIMENEZ and LUIS
JIMENEZ,              )
                                                                              )              
No.  08-05-00318-CV
Appellants,                         )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )               
120th District Court
LUCIA MEJIA SORIA,                                        )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                 
(TC# 2003-5262)
                                                                              )
 
 
O
P I N I O N
 
Pending before the
Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss
an appeal for want of prosecution when an appellant in a civil case fails to
timely file its brief and gives no reasonable explanation for such
failure.  See Tex.R.App.P.
38.8(a)(1).




On September 23,
2005, Appellant timely filed a notice of appeal in this cause.  As of this date, no Appellant=s brief nor motion for extension of
time has been filed with the Court.  On
May 18, 2006, this Court=s
clerk sent a letter to the parties indicating the Court=s
intent to dismiss the case for want of prosecution absent a response from any
party within ten days to show grounds for continuing the appeal.  No response has been received as of this
date.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we
dismiss the appeal for want of prosecution.
 
 
 
June
22, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.